Title: From Thomas Jefferson to James Madison, 25 September 1804
From: Jefferson, Thomas
To: Madison, James


               
                  
                     Th:J to mr Madison
                  
                  Monticello Sep. 25. 04.
               
               I intended to have been with you tomorrow evening, but it is rendered now improbable, partly by the weather, but more by the arrival of M. & Made. Yrujo last night. they are now here, and go back from hence to Washington. if they leave us tomorrow I shall be with you the next day. he has opened his budget which we have smoothed off. it must be the subject of verbal communication to you. affectionate salutations.
             